The construction and operation of an office building, and the renting of space therein, for profit, is not, in my opinion, a municipal purpose within the meaning of our Constitution. To do so, no matter how laudable the purpose, is a departure from municipal functions, and an invasion by the municipality of the field of private business, which even the Legislature cannot, in my opinion, constitutionally authorize. The statute here involved attempts to authorize the City to engage in a business *Page 483 
or commercial enterprise, which, though private in nature, may also, as most legitimate business enterprises do when successfully operated, contribute to the general public welfare of the community. A municipal grocery or clothing business, or a municipally operated hotel, or a municipal drug store, might also render some public benefit. But for municipal government to enter the field of private business, as distinguished from municipal ownership and operation of necessary public utilities, is a departure from sound and well settled principles of constitutional law, as I understand them. See Dillon on Municipal Corporations, Section 1291, et seq.;
McQuillin on Municipal Corporation, (2d ed.) Section 1952, etseq.; 19 R. C. L. 95; 43 Corpus Juris 1330-1337.
I am convinced that to uphold the constitutionality of the statute here involved, Chapter 20158, Acts of 1939, and the proposed action of the City thereunder, as evidenced by the contract now before us, would set an unsound and dangerous precedent.
For a city, which does not have to pay taxes on property held for municipal purposes, to enter private business in competition with its private citizens, on the theory that it is a public purpose, is, in my opinion, an encroachment upon these vital and fundamental personal and property rights guaranteed to the individual by the Bill of Rights contained in our Florida Constitution, and is also contrary to the spirit of that provision of Section 5 of Article IX which prohibits municipalities from levying taxes for any other purpose than a muncipal purpose. If a city cannot levy taxes for any other than a public or municipal purpose, it is impliedly prohibited from engaging in any enterprise, even though it is to be paid out of the profits thereof, if such enterprise is not a municipal purpose within the meaning of *Page 484 
the Constitution, but is, in fact, in its nature and character, predominantly a private business or commercial enterprise — as much so as a mercantile business is. It is true that the special Act authorizes the acquirement of the building for the use of municipal departments, but it also authorizes the rental of all of the building except such part as the City may use. Thus the City can retain one small office room for its own use, and rent out the balance, and the revenue certificate contract indicates that this is what is to be done, and obligates the city to pay rent for such part of the building which it does use.
It was held in Hoskins v. City of Orlando, 51 F.2d 901, that a city vested with the power to buy and own property for municipal purposes cannot purchase a 99-year lease on an apartment house in operation; that the purchase by a municipal corporation of an apartment house in operation is so remote from the ordinary purposes of municipal government that such purchase is not presumptively valid, but apparently invalid. It was further held in that case that the city could not buy an apartment house as a mere investment.
Though due weight will be given to the legislative determination, the question of what is a municipal function or purpose is ordinarily for judicial determination. West v. Town of Lake Placid, 120 So. 361, 97 Fla. 127; City of Bradenton v. State, 102 So. 556, 88 Fla. 381.
Much more might be said on this vitally important subject, but enough has been said above to outline the reasons which impelled me to dissent from the opinion and decision of the Court in this case. *Page 485